~ FILED

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revecations

UNITED STATES DISTRICT COURT cierk, us. pistrict court
SOUTHERN DISTRICT OF CALIFORNIA. |Bg7 TERN jhe OF CALIFORNIA

DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

V.
HECTOR FRANCO-PINEDA (1) Case Number: 19CR7087-CAB
SANDRA HOURANI, FEDERAL DEFENDERS, INC.
Defendant’s Attorney
REGISTRATION NO. 91954083
oO -
THE DEFENDANT:

[] admitted guilt to violation of allegation(s) No.

 

was found guilty in violation of allegation(s) No. 1 —2 after plea ane conviction in

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvl, Committed a federal, state or local offense

2 nv35, [legal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

August 2. nh |

Date of 7 Z Sentence

HON. Catfiy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 
sf Ty,

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: HECTOR FRANCO-PINEDA (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR7087-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

THREE (3) MONTHS CONSECUTIVE AND NINE (9) MONTHS CONCURRENT TO SENTENCE IMPOSED IN
CASE NO. 19CR1105-CAB,

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Ol at ALM. on
O1 as notified by the United States Marshal.

 

 

Oo The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

(1 onor before
C1 as notified by the United States Marshal.
[| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

if

19CR7087-CAB

 
